Opinion by
Mr. Justice Dean,
This case, on the trial, really turned on the question, whether the testatrix, Harriet Y. Shepard, had executed her will in conformity with the statute. Although dated about six months before her death, it was not executed until the first part of December, the month in which she died; she was well advanced in years, and at the time feeble physically.
We think no fair mind, on examination of the testimony, can fail to come to the conclusion that the testator intended the writing in dispute for her last will, and attempted to formally execute it. Whether she succeeded, in conformity to the statute, may be a matter of doubt. But we are not called to pass upon that doubt. We have decided in the appeal of Mary M. Shepard and others from the decree of the orphans’ court awarding this issue, that the creditors, these appellants, have no standing in court as appellants from the decree of the register admitting the will to probate. As the judgment here appealed from sustains the will, we have concluded that the record will be better made up by simply affirming the judgment than by sending it back for further proceedings in the court below. Therefore the judgment is affirmed.